129 S.E.2d 881 (1963)
259 N.C. 131
PLEATERS, INCORPORATED, Plaintiff,
v.
George A. KOSTAKES and wife, Angeleke G. Kostakes, Defendants.
No. 247.
Supreme Court of North Carolina.
March 20, 1963.
*882 Osborne & Griffin, Charlotte, for defendants appellants.
Charles B. Caudle, James B. Ledford, Charlotte, for plaintiff appellee.
PER CURIAM.
The judge below was not requested to find the facts and he found none. However, the allegations of the verified complaint and affidavit are sufficient to warrant the temporary restraining order and no findings were required. Owen v. Claude DeBruhl Agency, Inc., 241 N.C. 597, 86 S.E.2d 197.
Ordinarily a temporary restraining order will be continued to the trial if there is probable cause to believe that "plaintiff will be able to maintain his primary equity and there is a reasonable apprehension of irreparable loss unless it remains in force," or if it appears reasonably necessary to protect the plaintiff's right until the controversy can be determined. Cobb v. Clegg, 137 N.C. 153, 49 S.E. 80.
In this case plaintiff has made a prima facie showing of its right to the final relief it seeks. In the meantime, defendants should not be permitted to construct the building, the erection of which is the subject of the controversy. Local Finance Company v. Jordan, N.C., 129 S.E.2d 882. The order continuing the preliminary injunction is
Affirmed.